IN THE
                             TENTH COURT OF APPEALS

                                 No. 10-18-00327-CV


SHIRLEY DUPRIEST AND FRED DUPRIEST,
                                                           Appellants
v.

NIMITZ PROPERTIES, LLC,
                                                           Appellee



                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 17-002326-CV-361


                             MEMORANDUM OPINION


      The trial court granted Nimitz’s plea to the jurisdiction and dismissed the suit for

declaratory judgment that the Dupriests had filed. Because the trial court had subject

matter jurisdiction in this case, we reverse and remand this case to the trial court for

disposition on the merits.

      In 1923, the owners of certain property in College Station formed College Park

Subdivision. One of the developers was College Station Housing Corporation. Southside
Development Company was another developer of College Park; neither is any longer in

existence. The plat of College Park provided for lots, blocks, and streets, but neither

contained nor referenced any restrictions as to the use of the property in the subdivision.

       The Dupriests and Nimitz own property in College Park. Nimitz owns Lots 4 and

5, Block 1, College Park. On December 1, 1927, College Station Housing Corporation

conveyed this property to J.R. McGee. The deed to McGee contained this restriction,

among others:

       Churches, stores, theatres, school houses, and other central meeting places
       shall be constructed only on lots provided in the plan for establishments of
       that kind unless agreed to by the board of directors of the said company.

Nimitz bought this property on October 16, 2016.

       The Dupriests own Lot 1, Block 5, College Park. On October 5, 1942, College

Station Housing Corporation conveyed this property to L.G. Lapham. The deed to

Lapham also contained the above restriction. The Dupriests bought this property on May

7, 2007.

       The record shows that Nimitz intends to build a commercial establishment,

Aggieland Outfitters, on its property. The Dupriests contend that Nimitz cannot build a

“store” on the property because the above-quoted restriction, contained in the deeds to

McGee and Lapham, prevents it.

       On September 1, 2017, the Dupriests filed a petition for declaratory judgment in

which they sought a declaration that the restriction was valid and enforceable as to the

Dupriest v. Nimitz Prop., LLC
                                                                                      Page 2
Nimitz property. Ultimately, Nimitz filed an amended plea to the jurisdiction and

motion to dismiss the Dupriests’ lawsuit.

       Nimitz claimed that there were a number of reasons why the trial court should

grant its amended plea to the jurisdiction and dismiss the lawsuit: the Dupriests lacked

standing to assert the validity and enforceability of the restriction, they had failed to

present a justiciable controversy, they were seeking an impermissible advisory opinion,

and their declaratory judgment action was not ripe for action by the trial court.

       From the record, it appears that the trial court held a hearing on the plea to the

jurisdiction and motion to dismiss on August 31, 2018. At the conclusion of the hearing,

the trial court announced its ruling that the Dupriests had standing and that it was “not

going to grant the plea to the jurisdiction.”

       Some 18 days later, as it was permitted to do, the trial court changed its mind and

sent an e-mail to the attorneys in which it states its opinion that the Dupriests were asking

it to issue an impermissible advisory opinion. The trial court also stated its opinion that

there was no actual controversy presented to it and that it was not allowed to rule upon

hypothetical or contingent issues or matters that were not essential to a decision in an

actual controversy. The court wrote: “Because I believe that there is not an actual

controversy before the court at this time, the Court must decline to permit the case to

proceed.”

       Then, by written order dated the next day, September 19, 2018, the trial court ruled

Dupriest v. Nimitz Prop., LLC
                                                                                       Page 3
that “[Nimitz’s] Amended Plea to the Jurisdiction and Motion to Dismiss should be

GRANTED. It is, therefore, ORDERED, ADJUDGED, AND DECREED that [Nimitz’s]

Amended Plea to the Jurisdiction and Motion to Dismiss is GRANTED.” According to

the Dupriests’ notice of appeal, it is this order from which they appeal.

       Because it found that it did not have subject matter jurisdiction, the trial court did

not rule upon competing motions for summary judgment that the parties had filed.

        Simply stated, the issue in this appeal is whether the trial court had subject matter

jurisdiction to hear and determine the merits of this case. Subject matter jurisdiction must

exist before a court has authority to hear and determine a case. The State Bar v. Gomez,

891 S.W.2d 243, 245 (Tex. 1994). Whether subject matter jurisdiction exists is a matter of

law that we review de novo. Tex. DOT & Edinburg v. A.P.I. Pipe & Supply, LLC, 397 S.W.3d

162, 166 (Tex. 2013). The issue may be raised for the first time on appeal either by the

parties to the appeal or the court. Texas Ass’n of Business v. Texas Air Control Bd., 852

S.W.2d 440, 445-446 (Tex. 1993). Therefore, we will address neither waiver arguments

nor arguments as to whether the trial court’s e-mail constituted findings of fact and

conclusions of law.

       For a court to have subject matter jurisdiction, the party who brings the lawsuit

must have standing. Gomez, 891 S.W.2d at 245. There must also be a live controversy

between the parties and the case must be justiciable. Id. If any of these are absent, then

the court lacks subject matter jurisdiction, and its decision would not be binding on the

Dupriest v. Nimitz Prop., LLC
                                                                                       Page 4
parties. Id. If a decision would not be binding on the parties, then the decision amounts

to an advisory opinion and is not permitted under Texas law. Id.; see Texas Ass'n of

Business, 852 S.W.2d at 444 (citing Article II, Section 1, of the Texas Constitution).

       In cases that involve a declaratory judgment, a justiciable controversy must exist

as to the rights and status of the parties and the controversy must be one that will be

resolved by the declaration. Brooks v. Northglen Ass’n, 141 S.W.3d 158, 163-64 (Tex. 2004);

Save Our Springs Alliance v. City of Austin, 149 S.W.3d 674, 681 (Tex. App.—Austin 2004,

no pet.). To be justiciable, the controversy must be a real and substantial one that involves

“a genuine conflict of tangible interests and not merely a theoretical dispute.” Save Our

Springs, 149 S.W.3d at 681. A declaratory judgment provides a way to determine the

rights of the parties “when a controversy has arisen but before a wrong has been

committed.” Etan Indus., Inc. v. Lehmann, 359 S.W.3d 620, 624 (Tex. 2011).

       Ripeness is a justiciability doctrine that finds its origin in the prohibition against a

court’s issuing advisory opinions. Patterson v. Planned Parenthood, 971 S.W.2d 439, 442

(Tex. 1998). A case is ripe when its resolution does not depend “on contingent or

hypothetical facts or upon events that have not yet come to pass.” Id. at 443.

       When we consider the issue of ripeness, we focus on whether “the facts are

sufficiently developed ‘so that an injury has occurred or is likely to occur, rather than being

contingent or remote.’” Waco Indep. Sch. Dist. v. Gibson, 22 S.W.3d 849, 851–52 (quoting

Patterson, 971 S.W.2d at 442) (emphasis added). Although the issue of standing focuses

Dupriest v. Nimitz Prop., LLC
                                                                                         Page 5
on who may bring an action, ripeness is concerned with when an action may be brought.

Id. at 851.

       This case is ripe for decision by the trial court. The deed restriction contained in

the deed to one of Nimitz’s predecessors in title, as well as one of the Dupriests’

predecessors in title, provided, among other things, that no stores could be erected on the

properties. All the restrictions are common to both the Dupriests’ chain of title and

Nimitz’s chain of title.

       The court noted in Ski Masters, “[s]tanding essentially depends on two things: (1)

the existence of a general plan or scheme of development (2) that was part of the

inducement for purchasers to obtain land within the restricted area . . . .” Ski Masters of

Tex., LLC v. Heinemeyer, 269 S.W.3d 662, 669 (Tex. App.—San Antonio 2008, no pet.). By

reference to the deeds to McKee and to Lapham and to the plat of College Park, the

Dupriests’ pleadings contain allegations that show the existence of a general plan or

scheme of development of the property as residential. “This forms an inducement to each

purchaser to buy, and it may be assumed that he pays an enhanced price for the property

purchased.” Id. (citing Hooper v. Lottman, 171 S.W. 270, 272 (Tex. Civ. App.—El Paso 1914,

no writ).

       There seems to be little question, if any, that Nimitz intends to build a store on its

property. The property was originally zoned as residential. Nimitz filed a detailed

application for a zoning change from the City of College Station that would allow for the

Dupriest v. Nimitz Prop., LLC
                                                                                       Page 6
construction of a store on the Nimitz property; the City of College Station approved that

zoning change request. The property is now zoned to accommodate a store.

        By way of their action for declaratory judgment, the Dupriests asked the trial court

to determine whether the deed restriction was valid and enforceable as to the property in

College Park owned by Nimitz. The Dupriests did not seek to enforce the restriction. We

hold that, as common owners of property in the platted College Park subdivision and

whose chains of title contain the same deed restrictions appear, the Dupriests were more

than members of the general public, and had standing to question the validity and

enforceability of the common deed restriction. 1

        Further, we hold that a present controversy exists between the parties in this case

in that an injury (the construction of the store) is likely to occur. See Etan Industries, Inc.

359 S.W.3d at 624; see also Gibson 22 S.W.3d at 851-52 (“the facts are sufficiently developed

‘so that an injury has occurred, or is likely to occur, rather than being contingent or

remote.’” (quoting Patterson, 971 S.W.2d at 442) (emphasis added). The controversy is

ripe for determination by the trial court.

        Nimitz also maintains that the deed restriction is personal to the original grantor

and original grantee in the deeds that contained the restriction and that the restriction



1
 The case of Bitgood v. Harkness, No. 09-20-00263-CV, 2021 WL 2371252 (Tex. App.—Beaumont June 10,
2021, pet. denied) (mem. op.), has been called to our attention. That case is distinguishable. There, there
was a hodge-podge of restrictions set out in various deeds. Further, some deeds contained no restrictions
at all and others contained a mere reference to restrictions “if any.” Also, it does not appear that the
property in Bitgood was a part of any platted subdivision.
Dupriest v. Nimitz Prop., LLC
                                                                                                    Page 7
does not run appurtenant to the land. Therefore, according to Nimitz, subsequent owners

are not bound by them. Nimitz also contends that the deed restriction does not provide

that the heirs, successors or assigns of the “company” mentioned can enforce or waive

the deed restriction. Nimitz takes the position that the result of the dissolution of the

“company” named in the original deeds was that the deed restriction became

unenforceable by anyone. Further, Nimitz takes the position that because the language

of the deed restriction does not express a mutuality of intent, neither the Dupriests nor

any other lot owner in College Park has standing to seek a declaratory judgment

concerning whether the deed restriction is valid or enforceable against the Nimitz

property.

       Nimitz also raises defenses of waiver, acquiescence, abandonment, change in

character of the neighborhood, laches, estoppel, quasi-estoppel, and failure to satisfy

conditions precedent. These issue go directly to the merits of the case and do not involve

the subject matter jurisdiction of the trial court. See Wagoner v. Rainbow Group, LTD, No.

03-03-00478-CV, 2004 WL 1685831, at *5 (Tex. App.—Austin July 29, 2004, pet. denied)

(mem. op.). Any decision on those issues would be tantamount to a decision on the

merits. A party is not required to prove that it will ultimately succeed in a lawsuit for it

to have standing to pursue it. Teal Trading & Development, LP v. Champee Springs Ranches

Prop. Owners Ass’n, 593 S.W.3d 324, 331 (Tex. 2020); Andrade v. NAACP of Austin, 345

S.W.3d 1, 10 (Tex. 2011) (“It is not necessary to decide whether the voters’ claims will,

Dupriest v. Nimitz Prop., LLC
                                                                                      Page 8
ultimately, entitle them to relief, in order that they have standing to seek it.”). The

purpose of a plea to the jurisdiction, is, generally, to defeat an action “without regard to

whether the claims asserted have merit.” Bland Ind. Sch. District v. Blue, 34 S.W.3d 547,

554 (Tex. 2000).

        Because the Dupriests had standing, and because the controversy is ripe for

determination, and because the trial court could resolve that controversy in a manner that

would bind the parties, we hold that the trial court was not asked to deliver an advisory

opinion and that it has subject matter jurisdiction in this case.

        The Dupriests may or may not be able to succeed in a determination on the merits

of their case, but they are entitled to try.

        We reverse the ruling of the trial court and remand this case for consideration on

its merits.

                                                JIM R. WRIGHT
                                                Senior Chief Justice




Before Chief Justice Gray,
       Justice Johnson,
       and Justice Wright 2
       *(Justice Johnson concurring)
Reverse and remand
Opinion delivered and filed October 26, 2022
[CV06]


2
 The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE §§ 74.003, 75.002, 75.003.
Dupriest v. Nimitz Prop., LLC
                                                                                                   Page 9